Case 1:18-cv-05534-ERK-SJB Document 16 Filed 01/22/19 Page 1 of 1 PageID #: 58




                      LAW OFFICES OF MITCHELL S. SEGAL, P.C.
                          1010 NORTHERN BOULEVARD                           N.Y.C. Office
                                   SUITE 208                                137 Fifth Avenue
                            GREAT NECK, NEW YORK 11021                      9th Floor
                                Ph: (516) 415-0100                          New York, N.Y. 10010
                                Fx: (516) 706-6631                          Ph: (212) 388-9444



Via ECF Filing
Honorable Senior Judge Edward R. Korman:                    January 22, 2019
U.S. District Court – EDNY
225 Cadman Plaza East, Courtroom 8A South
Brooklyn, New York 11201

   Re: Elizabeth Flint v. Atlantic Networks, LLC, ChipShop Corp. and The Atlantic Chip Shop
       LLC.
       Case No.: 1:18-cv-05534-ERK-SJB

Dear Honorable Edward R. Korman:

       I represent Defendants’ ChipShop Corp. and The Atlantic Chip Shop LLC in the above
entitled action. A response to the Plaintiff’s Complaint is due today. My clients intend to file a
motion to dismiss in lieu of an answer as they are no longer in business nor possession of the
premises in question. Pursuant to your Individual Motion Practice Rules, I have contacted
Plaintiff’s counsel in order to set up a briefing schedule. As of this filing, although we did speak
by email, we have not yet agreed on a briefing schedule. I will apprise the Court of the briefing
schedule when it is finalized.

       I thank the Court for its review of this letter.


                                                      Respectfully submitted,

                                                        /s/ Mitchell Segal
                                                    ______________________
                                                          Mitchell Segal
